DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In reviewing the claims with the current amendments certain claim objections have been identified and set forth below.
The indefiniteness rejection has not been overcome, and it is recommended that  --the seat bottom moves when--  be inserted in claim 6, line 3, after “than” to make claims 6-7 clear, grammatically correct, and definite. 
Applicant's arguments filed 02/11/2022 with regard to the prior art rejections have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to address the newly recited details, the rejections are repeated herein, and this action is made final.
In particular, Applicant argues that not including all of the limitations of all the intervening claims should not affect the allowability.  However, the amended independent claim is broader than that which was indicated as allowable, and is thus rejected under 35 USC 103 as being unpatentable over Kumazaki in view of Kuester, as are dependent claims 2-4, as set forth in the body of the Office action below.
Applicant argues that the rejections of claims 5-8 and 10 under 35 USC 103 are not applicable because of the allowability of the independent claim 1.  However, claim 1 is now rejected under 35 USC 103 such that the rejections of claims 5-8 and 10 quite naturally follow with some modifications, where it is noted that the allowability of claim 9 is withdrawn.  
Applicant argues that Kumazaki and Yamada do not have the elements now required by claims 11-19.  However, a combination with another reference to Higuchi (US 2018/0334054) has been combined with Kumazaki to reject claims 11 and 19, as set forth in the body of the Office action below.  It is also noted that claims 12-18 could most likely be rejected also if the phrase objected to in the objection to the drawings, below, were deleted.  
Regarding claim 12, prior to the current amendment, Applicant argues that the rejection is improper because the first and second bracket are fixedly coupled to each other and the seat back is received between the first bracket and the second bracket.  However, the opposing instances of brackets 4 of Kumazaki are fixed to each other via other elements.  The opposing instances of brackets 4 also have the seat back disposed therebetween such that the rejection was proper.  (It is noted that the recited structure, including the current recitation, is not shown an has now been objected to as claimed details that are not shown.)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the rear mounting unit includes two brackets that are fixedly coupled to each other and that contact each other, wherein the seat back is received between the two brackets” of claim 9 and “the rear mounting unit includes a first bracket, the second bracket fixedly coupled to the first bracket, and the seat back is received between the first bracket and the second bracket” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 16-17, “the first side link axis is disposed closer to the first front link axis than the seat back pivot axis” can be interpreted as “the first side link axis is disposed closer to the first front link axis than the seat back pivot axis it (first side link axis) is to the seat back pivot axis” such that the recitation can mean two different things;
Claim 1, lines 17-18, “the seat back pivot axis is disposed closer to the first front link axis than the side link axis” can be interpreted as “the seat back pivot axis is disposed closer to the first front link axis than it (the seat back pivot axis) is to the side link axis” such that the recitation can mean two different things.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claim 6 doesn’t make sense because it seems to compare a magnitude of movement of two different portions that are move by two different types of movement—composed translation of the seat bottom versus rotation of the seat assembly; 
Claim 7 is rejected on similar basis to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) in view of Kuester (DE 4212589).
Kumazaki discloses and shows the various details set forth in the rejection of claims 1-4 above, including a front link, a latch mechanism, and a side link that provide downward and forward movement of the seat bottom and the seat back, but lack showing forward movement of the seat back and seat bottom while they rotate about the seat back pivot axis but remain fixed relative to each other.
On the other hand, Kuester shows a seat similar to that of Kumazaki, as Kuester shows a front link 5, latch mechanism interconnecting the seat back and seat bottom, and side link comprising, in part, element 3.  Kuester also has a seat track 4, which is connected to the seat back via other links, but which does not directly support the front link such that the seat bottom and seat back can be held in a fixed angular position relative to each other and be rotated forwardly and downwardly.
It would have been obvious to modify Kumazaki to have a separate track supporting its seat back and to independently support the front link 7 of Kumazaki so that the seat back can move forward and closer to the support point of the front link 7 while the seat back and seat bottom of Kumazaki are held in a fixed angular relationship relative to each other and rotate forwardly and downwardly, as taught by Kuester, because doing so would provide the benefit of increasing the space behind the seat back and behind the seat overall for improved walk-in or easy-entry benefits.   

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seat assembly comprising:
a seat track (31 of Kumazaki);
a rear mounting unit (comprising elements 32, 36, 37 of Kumazaki) that is moveably disposed on the seat track (32 of Kumazaki), wherein the rear mounting unit has a rear mounting unit latch mechanism that selectively couples the rear mounting unit to the seat track to inhibit movement of the rear mounting unit with respect to the seat track (paragraph 0032 of Kumazaki);
a seat back (2 of Kumazaki) that is pivotally mounted to the rear mounting unit along a seat back pivot axis (seat back axis defined by rotation about pivot pins 25 of Kumazaki);
a seat bottom (3 of Kumazaki) that is pivotally mounted to the seat back along a side link axis (side link axis defined by rotation about pivot pins 5A, as shown in Figures 3 and 6 of Kumazaki), wherein the seat bottom has a front link that that is pivotable about a first front link axis at a first front link end and is pivotable about a second front link axis at a second front link end, wherein the first front link axis (at lower end of front link 7, shown in solid lines in Figure 1 of Kumazaki) is disposed below the second front link axis (at upper end of front link 7, shown in solid lines in Figure 1 of Kumazaki) when the seat assembly is in a first position and a second position (as shown solid lines in each of Figures 1 and 6 of Kumazaki), the second front link axis is disposed below the first front link axis when the seat assembly is in a third position (as taught by link member 6 of Kuester applied to front link 7 of Kumazaki in the combination); and
a latch mechanism (in the reclining device 20 and shown in Figures 1-6 of Kumazaki) that selectively inhibits movement of the seat bottom with respect to the seat back (by biasing described in paragraph 0032 and release by actuation of lever 9 of Kumazaki), wherein the side link axis is disposed closer to the first front link axis than the seat back pivot axis when the seat assembly is in the second position (as shown in Figure 6 of Kumazaki) and the seat back pivot axis is disposed closer to the first front link axis than the side link axis when the seat assembly is in the first position and the third position (as shown in Figures 1 and 9 of Kumazaki, and the third position corresponding with Figure 2 of Kuester in the combination).

2. (Currently Amended) The seat assembly of claim 1 wherein the seat assembly is held in the first position in which the seat back is generally upright and the seat bottom is generally horizontal when (a) the rear mounting unit latch mechanism inhibits movement of the rear mounting unit with respect to the seat track, and (b) the latch mechanism inhibits rotation of the seat back about the seat back pivot axis and inhibits rotation of the seat back with respect to the seat bottom about the side link axis (as shown by the solid lines in Figure 1 of Kumazaki).

3. The seat assembly of claim 2 wherein the seat assembly is moveable from the first position to the second position in which the seat back is folded over the seat bottom by rotating the seat back about the seat back pivot axis when (a) the rear mounting unit latch mechanism inhibits movement of the rear mounting unit with respect to the seat track, and (b) the latch mechanism is unlatched to permit rotation of the seat back about the seat back pivot axis, which thereby permits the seat back and the seat bottom to rotate with respect to each other about the side link axis (as shown by the comparison of dashed and solid lines in Figure 6 of Kumazaki).

4. (Original) The seat assembly of claim 3 wherein the seat bottom moves forward and downward when the seat assembly moves from the first position to the second position (as shown by the comparison of dashed and solid lines in Figure 6 of Kumazaki).

5. The seat assembly of claim 3 wherein the seat assembly is moveable from the first position (shown in solid lines in Figure 1 and dashed lines in Figure 6 of Kumazaki and analogized by Figure 1 of Kuester) to the third position (taught by Kuester in Figure 2) in which the seat back and the seat bottom move forward and rotate about seat back pivot axis while maintaining an angular position of the seat back with respect to the seat bottom (Figure 2 of Kuester, applied to Kumazaki) when (a) the rear mounting unit latch mechanism permits movement of the rear mounting unit with respect to the seat track (shown by the slid forward position in Figure 2 of Kuester), and (b) the latch mechanism inhibits rotation of the seat back with respect to the seat bottom about the side link axis (as shown in Figures 1-2 of Kuester and applied to Kumazaki in accordance with the statement of obviousness above).

6. The seat assembly of claim 5 wherein the seat bottom moves further forward and downward when the seat assembly moves from the first position to the third position than the seat assembly moves from the first position to the second position (as best understood in view of the indefiniteness, the seat bottom would move further during transition to the third position than during transition to the second position because both transitions are dependent on the same front link 7 of Kumazaki, but the transition to the third position includes rotation of the seat bottom whereas transition to the second position does not include rotation).

7. (Original) The seat assembly of claim 6 wherein the seat back pivot axis is disposed further forward than the side link axis when the seat assembly is in the first position (comparing the axis of recliner 20 to the axis of 5A in the position shown in solid lines in Figure 1 of Kumazaki), and the side link axis is disposed further forward than the seat back pivot axis when the seat assembly is in the second position and the third position (comparing the axis of recliner 20 to the axis of 5A in the position shown in dashed lines in Figure 1 of Kumazaki).

    PNG
    media_image1.png
    758
    751
    media_image1.png
    Greyscale

9. (Currently Amended) The seat assembly of claim 1 wherein the rear mounting unit includes two brackets that are fixedly coupled to each other and that contact each other, wherein the seat back is received between the two brackets (where it would have been obvious to form elements 4 labeled brackets in the copy of Figure 2 of Kumazaki as forming a continuous U-shape similar to the elements labeled bracket in Figure 1 of Kuester in the copies labeled above because doing so would add strength and continuity to the structure of the combination seat—where the resulting brackets contact each other by being unitary on a front end thereof, and where the seat back is received between the two brackets).

10. The seat assembly of claim 1 wherein the front link rotates about the first front link axis and the second front link axis and the seat bottom and the seat back rotate about the seat back pivot axis but not the side link axis when the seat assembly moves between the first position and the third position (as taught in Figure 2 of Kuester, and applied in the combination).

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) and Kuester (DE 4212589) in further view of Higuchi (US 2018/0334054).
Kumazaki and Kuester show and make obvious the details set forth in the rejection of claim 1 above and including the rear mounting unit comprising a bracket 4, but lacks the details of a roller mounted to the bracket.
On the other hand, Higuchi shows a bracket 13 and a roller 22 in Figure 3, where the roller 22 is rotatably mounted to the bracket 13 and rolls along a top side of a seat track comprising elements 12 and 21, as described in paragraphs 0044 and 0045.
It would have been obvious to provide the bracket 4 of Kumazaki with structure that extends into the lower rail in a hooked fashion as taught by Higuchi, a rack along an upper surface of the lower rail and outside the lower rail, and structure and a motor that support and drive the roller that engages the rack, as taught by Higuchi, because doing so would provide the benefit of an automated or motor driven sliding mechanism. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
8. The seat assembly of claim 1 wherein the rear mounting unit includes a bracket and a roller that is rotatably mounted to the bracket and that rolls along a top side of the seat track such that the roller is disposed outside of the seat track and above a portion of the bracket that is received inside the seat track (in accordance with the statement of obviousness above).

Claims 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) in view of Higuchi (US 2018/0334054).
Kumazaki provides a seat track, a rear mounting unit 32, 36, 37 and a bracket 4, but lacks detailing the specifics of the bracket extending into the seat track and supporting a roller that rolls on an upper surfaced of the seat track and outside of the seat track.
On the other hand, Higuchi has a similar track to that shown by Kumazaki and Higuchi further shows the details of a bracket 13 supporting a roller 22, as shown in Figure 3, and a mounting unit latch mechanism in in the form of gearing that holds the seat in a sliding adjustment position of the seat track, where the roller engages a rack forming an upper surface of the seat track, as described in paragraphs 0044 and 0045 of Higuchi.
It would have been obvious to provide the details of the bracket of Kumazaki extending into the seat track in a hooking manner, as taught by Higuchi, and a roller and a mounting unit latch mechanism in the track of Kumazaki, as taught by Higuchi, because doing so are known expedients that provide the benefits of an automated or motorized actuation system for slidingly adjusting the seat. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
11. A seat assembly comprising:
a seat track (31 of Kumazaki) that has a bottom side that is adapted to be mounted to a support member and a top side disposed opposite the bottom side;
a rear mounting unit (comprising elements 32, 36, 37 of Kumazaki) that is moveably disposed on the seat track, wherein the rear mounting unit has a second bracket that is partially received in the seat track (as taught by Higuchi and applied in accordance with the combination set forth above), a roller that rolls along the top side of the seat track such that the roller is disposed outside of the seat track and is positioned directly above a distal end of the second bracket that is received inside the seat track (in accordance with the combination with Higuchi), and a rear mounting unit latch mechanism that is received in the seat track and that selectively couples the rear mounting unit to the seat track to inhibit rolling of the rear mounting unit along the top side (where the latch mechanism in the form of gearing that holds the sliding adjustment in position, as provided by Higuchi, is considered part of the rear mounting unit and is thus a rear mounting unit latch mechanism and is received in the seat track, as taught by Higuchi);
a seat back (2 of Kumazaki) that is pivotally mounted to the rear mounting unit;
a seat bottom (3 of Kumazaki ) that is pivotally mounted to the seat back; and
a latch mechanism (in the reclining device 20 and shown in Figures 1-6 of Kumazaki)  that selectively inhibits movement of the seat bottom with respect to the seat back.

19. (Original) The seat assembly of claim 11 further comprising a second seat track (figure 1 of Kumazaki), a second rear mounting unit that is moveably disposed on the second seat track (similar mounting units in each track), and a connecting tube that extends from the rear mounting unit to the second rear mounting unit to help synchronize movement of the rear mounting unit and the second rear mounting unit along the seat track and the second seat track, respectively (Figure 2 of Kumazaki).

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) and Higuchi (US 2018/0334054) in view of Berg (US 3973799).
Berg shows the hook member locking the seat back with the seat bottom in Figures 1-2.  It would have been obvious to apply this to the combination of Kumazaki and Higuchi.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
20. (Original) The seat assembly of claim 19 wherein the seat bottom has a rear member that extends between a pair of side members that are pivotally coupled to the seat back, wherein the latch mechanism secures the rear member to the connecting tube to inhibit pivoting of the seat back with respect to the seat bottom (in accordance with the statement of obviousness).

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, a key element that is not shown or made obvious in the prior art is the portion of claim 12 that is objected to as not being illustrated.  That is, “the seat back is received between the first bracket and the second bracket” is not show and thus cannot be kept in the claims, and without this phrase it appears that claims 12-18 could be rejected based on prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636